Citation Nr: 0914127	
Decision Date: 04/15/09    Archive Date: 04/24/09

DOCKET NO.  03-12 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial rating higher than 70 percent 
for neuropsychiatric disability.

2.  Entitlement to an increased rating for headaches with 
aqueductal stenosis, hydrocephalus, and dizziness on an 
extra-schedular basis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The Veteran had more than 30 years of active service at the 
time of his retirement in June 1997.  His numerous awards and 
decorations include the Silver Star Medal, Purple Heart 
Medal, and two Bronze Star Medals with "V device."

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.

In November 2005, the Veteran and his spouse testified at a 
VA Central Office hearing before the undersigned Veterans Law 
Judge.  A transcript of that proceeding is of record.  At the 
hearing, the Veteran raised the issues of entitlement to 
service connection for vertigo and entitlement to special 
monthly compensation for loss of use of a creative organ.  
Those issues are referred to the RO for appropriate action.

When this case previously was before the Board in February 
2006, it was remanded for additional development.  The case 
since has been returned to the Board for further appellate 
action.

In February 2008, during the pendency of this appeal, the 
rating assigned for the Veteran's neuropsychiatric disability 
was increased from 10 percent to 70 percent, effective from 
February 7, 2000, the effective date of service connection.  
This action did not satisfy the Veteran's appeal.

The issue of entitlement to an increased evaluation for 
headaches with aqueductal stenosis, hydrocephalus, and 
dizziness on an extra-schedular basis is addressed in the 
remand that follows the order section of this decision.


FINDING OF FACT

The Veteran's neuropsychiatric disability is manifested by 
occupational and social impairment that more nearly 
approximates deficiencies in most areas than total.


CONCLUSION OF LAW

The criteria for an initial rating higher than 70 percent for 
neuropsychiatric disability have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic 
Code 9237 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the veteran was provided with the 
notice required under the VCAA, to include notice with 
respect to the effective-date element of the claim, by letter 
mailed in April 2008.  Although this letter was not sent 
prior to the initial adjudication of the claim, the Board has 
determined that there is no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this 
regard, the Board notes that following the provision of all 
required notice and the receipt of all pertinent evidence, 
the claim was readjudicated.  There is no indication or 
reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.  

The record also reflects that service treatment records and 
pertinent post-service medical records have been obtained and 
that the Veteran has been afforded appropriate VA and fee-
basis examinations.  Neither the Veteran nor his 
representative has identified any other evidence that could 
be obtained to substantiate the claim.  The Board also is 
unaware of any such outstanding evidence.  Therefore, the 
Board is satisfied that the originating agency has complied 
with the duty to assist requirements of the VCAA and the 
pertinent implementing regulation.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2008).

The Veteran's neuropsychiatric disability is rated under 
38 C.F.R. § 4.130, Diagnostic Code 9327, which provides that 
a 70 percent disability rating is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.

Under this code, the maximum schedular rating of 100 percent 
is warranted when there is total occupational and social 
impairment due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2008).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2007) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
Veteran's service-connected neuropsychiatric disability.  The 
Board has found nothing in the historical record which would 
lead to the conclusion that the current evidence of record is 
not adequate for rating purposes.  Moreover, the Board is of 
the opinion that this case presents no evidentiary 
considerations which would warrant an exposition of remote 
clinical histories and findings pertaining to this 
disability.

After careful consideration, the Board has determined that 
the occupational and social impairment from the Veteran's 
neuropsychiatric disability more nearly approximates the 
deficiencies in most areas contemplated by the currently 
assigned 70 percent rating than the total impairment 
contemplated by a 100 percent rating.

The evidence is not consistent with gross impairment in 
thought processes or communication.  The Veteran's thought 
processes were described as clear and goal directed in a 
December 2000 neuropsychological evaluation; goal directed 
and well organized in a January 2002 fee-basis examination 
report; and logical and coherent in a March 2002 
neuropsychological evaluation.  On VA examination in December 
2006, mental status examination revealed no impairment of 
thought process or communication.  Treatment records dated in 
January 2007 note that there was no evidence of thought 
disorder and that speech and rate of thought were normal.

The evidence is not consistent with persistent delusions or 
hallucinations.  The Veteran denied experiencing delusions, 
auditory hallucinations and visual hallucinations on fee-
basis examination in January 2002, on VA examination in 
December 2006, and in connection with outpatient treatment in 
January 2007.

The evidence is not consistent with grossly inappropriate 
behavior.  The Veteran and his spouse testified in November 
2005 that he sometimes is unable to control his temper and 
hits objects.  However, the Veteran also stated that he 
removes himself from situations when he feels he may become 
violent toward others.  Moreover, although the January 2002 
and December 2006 examination reports and several treatment 
records note that he experiences irritability and anger 
management issues, there is no evidence that the Veteran 
exhibits grossly inappropriate behavior.

The evidence is not consistent with persistent danger of 
hurting self or others.  The record reflects that the Veteran 
contemplated suicide in the past and that he was hospitalized 
in 1986.  However, he specifically denied experiencing 
suicidal or homicidal ideation on fee-basis examination in 
January 2002 and when seen for outpatient treatment in May 
2006, June 2006, and January 2007.  Although the Veteran 
reported suicidal ideation on VA examination in December 
2006, he denied having intent to carry it out.  In addition, 
there is no evidence of homicidal ideation or that the 
Veteran poses a danger to others.

The evidence is not consistent with intermittent inability to 
perform the activities of daily living.  The report of a 
March 2002 evaluation notes that the Veteran's hygiene and 
dress were good and appropriate, and the December 2006 VA 
examination report notes that he is able to maintain personal 
hygiene and the activities of daily living.

The evidence is not consistent with disorientation to time or 
place.  Examination reports and treatment records all show 
that the Veteran consistently has been alert and fully 
oriented.  

The evidence is not consistent with memory loss for names of 
close relatives, own occupation, or own name.  The Veteran 
has reported experiencing some memory problems and this is 
noted in several treatment records.  However, his short- and 
long-term memory appeared grossly intact on fee-basis 
examination in January 2002.  Although he was described as 
having moderate short-term memory problems in the report of a 
VA examination in December 2006, long-term memory was 
described as good. 

The Board's assessment of the severity of the Veteran's 
neuropsychiatric disability is underscored by the Global 
Assessment of Functioning (GAF) scores assigned to him.  The 
GAF score is based on a scale reflecting the "psychological, 
social, and occupational functioning in a hypothetical 
continuum of mental health-illness."  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. 
Brown, 9 Vet. App. 266, 267 (1996), citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS (4th ed.), p.32.

Between January 2002 and January 2007, the Veteran was 
assigned GAF scores ranging from 45 to 80.  Scores ranging 
from 41 to 50 reflect serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  Scores ranging between 61 to 70 reflect some 
mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well with some 
meaningful interpersonal relationships.  Finally, scores 
ranging from 71 to 80 reflect that if symptoms are present 
they are transient and expectable reactions to psychosocial 
stressors (e.g., difficulty concentrating after family 
argument) and that there is no more than slight impairment in 
social, occupational, or school functioning (e.g., 
temporarily falling behind in schoolwork).

In general, the assigned GAF scores reflect that the 
Veteran's neuropsychiatric disability is productive of 
occupational and social impairment more nearly approximates 
deficiencies in most areas than total.  The Board notes that 
these scores are consistent with the opinion expressed by the 
Veteran's neuropsychologist in a July 2006 letter.  He opined 
that the Veteran's level of occupational and social 
impairment is moderate to severe, and that while the Veteran 
is at times unable to work, he at other times improves to a 
level of moderate impairment.  Accordingly, the Board must 
conclude that an initial rating higher than 70 percent rating 
is not warranted.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted a rating higher than 70 percent.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Extra-schedular Consideration

Finally, the Board has considered whether the Veteran's claim 
should be referred for to the Director of the VA Compensation 
and Pension Service for extra-schedular consideration under 
38 C.F.R. § 3.321(b)(1) (2008).  The record reflects that the 
Veteran has not required frequent hospitalization during the 
initial rating period for his neuropsychiatric disability.  
Moreover, the evidence shows that the manifestations of the 
disability are not in excess of those contemplated by the 
schedular criteria.  Although the Veteran has not worked 
full-time since February 2003, he reported on VA examination 
in December 2006 that he is able to work approximately 10 
hours per month.  Moreover, although the VA examiner opined 
that the Veteran's employability was poor, he also 
specifically concluded that the Veteran was not unemployable.  
In sum, there is no indication in the record that the average 
industrial impairment from the Veteran's disability would be 
in excess of that contemplated by the assigned evaluation.  
Therefore, the Board has determined that referral of the 
claim for extra-schedular consideration is not warranted.


ORDER

Entitlement to an initial rating higher than 70 percent for 
neuropsychiatric disability is denied.


REMAND

In February 2006, the Board remanded the issue of entitlement 
to an increased evaluation for headaches with acqueductal 
stenosis, hydrocephalus, and dizziness on an extra-schedular 
basis so that it could be referred to the Director of the VA 
Compensation and Pension Service for extra-schedular 
consideration.

The record reflects that the Appeals Management Center (AMC) 
in Washington, D.C., subsequently scheduled the Veteran for a 
new VA examination to evaluate the current level of severity 
of his headache disability.  After the Veteran failed to 
appear for that examination, the AMC then denied the claim 
for an increased rating for headache disability on an extra-
schedular basis.  The AMC did not refer the claim to the 
Director of the VA Compensation and Pension Service in 
accordance with the Board's remand instructions.

The Court has held that compliance with a remand is not 
discretionary, and failure to comply with the terms of a 
remand necessitates another remand for corrective action.  
Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, this case is REMANDED to the RO or the AMC in 
Washington, D.C., for the following actions:

1.  The RO or the AMC should forward 
the claims folders to the Director of 
the VA Compensation and Pension Service 
for a determination of whether a higher 
rating is warranted for the Veteran's 
headache disability on an extra-
schedular basis.

2.  If the foregoing does not result in 
a grant of the benefit sought on appeal 
to the Veteran's satisfaction, the 
Veteran and his representative should 
be furnished a supplemental statement 
of the case and provided an appropriate 
opportunity to respond.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


							(CONTINUED ON NEXT PAGE)




of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


